No. 19-0361 – Otto & Otto v. Catrow Law PLLC                                    FILED
                                                                            November 2, 2020
                                                                                  released at 3:00 p.m.
                                                                              EDYTHE NASH GAISER, CLERK

Workman, Justice, dissenting:                                                 SUPREME COURT OF APPEALS
                                                                                   OF WEST VIRGINIA




               In its order granting respondent’s motion for summary judgment, the circuit

court refused to credit the testimony of petitioners’ expert witness, an attorney based in

College Park, Maryland, with more than forty-five years of relevant experience, on the

ground that,

               [a]lthough the [petitioners] designated T. Summer Gwynn as a
               legal expert in this matter, he only provided a general synopsis
               of how he personally conducts real estate transactions in the
               [S]tate of Maryland. Gwynn is not and has never been licensed
               to practice law in West Virginia and has never been involved
               in a real estate transaction in West Virginia. Gwynn did not
               offer any opinions as to what is typically followed and adhered
               to be members of the bar in the Eastern Panhandle of West
               Virginia with respect to the transmission of wiring instructions
               for real estate closings.


Additionally, the court cited Mr. Gwynn’s representation that he was not purporting to

provide expert opinion as to West Virginia law – a fact of absolutely no consequence,

because even the respondent’s expert agreed that the duty of care owed by a settlement

attorney is “a very general legal standard,” one not based on any specific West Virginia

law or case or rule of professional responsibility.




               Thus, with the stroke of a pen, the circuit court denied petitioners the right to

put their case before a jury, finding that because petitioners’ expert practiced law ninety
                                                1
miles away from Martinsburg, West Virginia, his forty-five years of experience meant

nothing and his opinions would all be discounted. In short, the court applied an antiquated

doctrine known as the “locality rule” to bar testimony that was clearly and unequivocally

admissible    under    Rule    702    of    the       West   Virginia   Rules   of   Evidence. 1




              More than thirty years ago, this Court dealt a death blow to an ill-conceived

doctrine that had for decades made it difficult – indeed, virtually impossible -- for victims

of medical malpractice to seek redress for their injuries. In the single syllabus point in

Paintiff v. City of Parkersburg, 176 W. Va. 469, 345 S.E.2d 564 (1986), we held that “[t]he

‘locality rule’ in medical malpractice cases is abolished,” adding in the text of the decision

that “we shall not miss it.” Id. at 472, 345 S.E.2d at 567. In today’s decision, the majority

has breathed new life into Frankenstein’s monster, tacitly approving the application of a

locality rule in legal malpractice cases. 2 In my view, it is an insult to every member of the

West Virginia Bar that in the absence of specific evidence to the contrary, it will be




      1
         Rule 702(a) provides that “[i]f scientific, technical, or other specialized knowledge
will assist the trier of fact to understand the evidence or to determine a fact in issue, a
witness qualified as an expert by knowledge, skill, experience, training, or education may
testify thereto in the form of an opinion or otherwise.”
      2
         The majority relegates this critical issue to a single footnote, in which it states that
“[w]e are aware that we have abrogated the locality rule[,]” but concludes that nonetheless,
under the facts and circumstances of this case, “the circuit court did not abuse its
considerable discretion.” In my view, the circuit court had no discretion whatsoever to
apply a rule that this Court abolished decades ago; to the contrary, the court’s application
of the locality rule was clear error.

                                                  2
assumed that the professional standard of care for West Virginia attorneys is lower than

the standard for attorneys in other states, and that West Virginia attorneys may not follow

best practices.




             The locality rule, a fixture in our medical malpractice jurisprudence for close

to a hundred years, held in relevant part that a physician was “only required to exercise

such reasonable and ordinary skill and diligence as are ordinarily possessed and exercised

by the average of the members of the profession in good standing, in similar localities[.]”

Dye v. Corbin, 59 W. Va. 266, 270, 53 S.E. 147, 149 (1906). The result in Dye was a

victory for the defendant physician, since the Court opined that a Ritchie County physician

could not possibly be held to the same standard of care as a physician practicing in

Cincinnati, Ohio.




             The doctrine’s erosion 3 first became evident in the case of Hundley v.

Martinez, 151 W. Va. 977, 158 S.E.2d 159 (1967), where this Court found that a New York

City physician could testify as an expert witness against a Charleston, West Virginia,

physician, so long as he opined that the standard of care was a national standard of care.



      3
        In Thornton v. CAMC, 172 W. Va. 360, 368-69, 305 S.E.2d 316, 325 (1983), the
Court noted in dicta that the locality rule had been “virtually abandoned” in Hundley. This
may have been an overstatement, as the Hundley Court was careful to maintain some
vestige of the rule even as it refused its “strict application.”

                                             3
Id. at 993-94, 158 S.E.2d at 168-69. The Hundley Court explained the history of the

locality rule as being “premised upon the thought that it was unfair to hold the country

doctor to the same stringent standard as the supposedly more learned doctors practicing in

large urban centers.” 151 W. Va. at 990, 158 S.E.2d at 166-67. The Court opined,

however, that,

                [t[his situation has changed materially . . . it being apparent that
                the doctor in the rural area now has available to him most of the
                same facilities as does the practitioner in the city. Due to highly
                improved modes of transportation, most physicians have at their
                disposal adequate to excellent hospital facilities. In addition, the
                now ready means of communication has permitted the doctor,
                regardless of his location, to keep abreast of recent medical
                developments and practices. Through the media of medical
                journals and associations many physicians studiously pursue
                postgraduate education.


Id. at 990, 158 S.E.2d at 167. Accordingly, the Court concluded that “the reasons for the

strict application of the ‘locality’ rule have largely disappeared.” Id. at 990-91, 158 S.E.2d

at 167.




          Thereafter, in Paintiff, this Court gave full voice to the injustice underlying

application, strict or otherwise, of the locality rule: “The well known reluctance of doctors

to testify against one another, which has been mentioned now and then in the decisions,

may make this [expert medical testimony] difficult or impossible to obtain.” 176 W. Va.

at 471-72, 345 S.E.2d at 567 (internal citation omitted). Finding that the abolition of the

locality rule had been presaged in Thornton, see note 3 supra, and further that “we had

                                                4
entirely abolished the locality rule for nursing malpractice” in Duling v. Bluefield

Sanitarium, Inc., 149 W. Va. 567, 142 S.E.2d 754 (1965), 4 the Court concluded that

              [m]uch has been written about the obsolescence of the locality
              rule. We have nothing to add to the oceans of ink and forests
              of paper that have been pressed into service to hasten the rule’s
              demise. We will only add that the locality rule is abolished in
              West Virginia, and we shall not miss it.


Paintiff, 176 W. Va. at 472, 345 S.E.2d at 567.




             We have held that in a legal malpractice action, “the plaintiff must prove three

things in order to recover: (1) the attorney’s employment; (2) his/her neglect of a

reasonable duty; and (3) that such negligence resulted in and was the proximate cause of

loss to the plaintiff.” Syl. Pt. 1, in part, Calvert v. Scharf, 217 W. Va. 684, 685, 619 S.E.2d
197, 198 (2005); see also Kay v. Mcguirewoods, LLP, 240 W. Va. 54, 62, 807 S.E.2d 302,

319 (2017); Burnworth v. George, 231 W. Va. 711, 717, 749 S.E.2d 604, 610 (2013) (per

curiam); Sells v. Thomas, 220 W. Va. 136, 140, 640 S.E.2d 199, 203 (2006). With respect

to the question of what constitutes a “reasonable duty” in a legal malpractice action, this

Court has never before applied any sort of locality rule. To the contrary, the standard




      4
         The Court’s holding in Duling is slightly different from its characterization in
Paintiff. In Duling, we found that the locality rule applied only to medical malpractice
claims, and that only physician negligence constituted medical malpractice. This crabbed
view of who was or wasn’t a “health care provider” was relegated to the dust bin when the
Legislature enacted the Medical Professional Liability Act, West Virginia Code § 55-7B-
1 to -12 (2016).
                                              5
applied in such cases is well established: “An attorney who undertakes to perform

professional services for a client is required to exercise the knowledge, skill, and ability

ordinarily possessed and exercised by members of the legal profession in similar

circumstances.” Syl. Pt. 1, Keister v. Talbott, 182 W. Va. 745, 391 S.E.2d 895 (1990). To

this formulation, the court below implicitly substituted a few critical words, “the

knowledge, skill and ability ordinarily possessed by members of the legal profession in

West Virginia, and particularly in Berkeley County, West Virginia,” and the majority

opinion gives a seal of approval to this tacit adoption of a locality rule in legal malpractice

cases.




             First, let me state in the clearest terms: I defy anyone to argue that West

Virginia attorneys do not have the “knowledge, skill, and ability” of lawyers anywhere else

in this country. This State boasts a first-class law school; admission to the Bar requires

passage of a rigorous bar examination; thereafter, all lawyers are required to complete

twenty-four hours of continuing legal education every two years; and in this day and age,

legal research requires the touch of a computer key, as opposed to the days when it might

well have required a trip to Morgantown or Charleston to search a Dicentennial Digest. In

short, attorneys in West Virginia stand on equal footing with attorneys in every other state

in knowledge, skill, and ability. Second, the standard of care in this case has nothing to do

with any West Virginia statute, case or rule; both Mr. Gwynn and the respondent’s expert

agreed on this. Therefore, the fact that Mr. Gwynn isn’t versed in West Virginia law is

                                              6
completely irrelevant. Third, whatever may be the “practice” of settlement lawyers in

Berkeley County, West Virginia, is also irrelevant; the question is whether that practice

comports with the standard of care for attorneys practicing in the same area of law.




             The majority also upholds the circuit court’s finding that petitioners failed to

prove a breach of duty on respondent’s part, because petitioner did not put forward specific

evidence showing that the respondent had ever received any of Old Republic’s various

bulletins warning of phishing schemes targeting closing funds. I cannot agree with this

myopic view of the evidence presented by petitioners. As acknowledged by the majority,

petitioners demonstrated that respondent was a title agent for Old Republic; that it received

updates from Old Republic regarding “important information and events in the real estate

industry”; and that Old Republic had sent out bulletins warning of the exact phishing

scheme used in this case. 5 I believe that this evidence was sufficient to take petitioners’

case to the jury; let the respondent establish, if it could, that it did not receive the Old

Republic bulletins.




      5
         The majority takes this one step further, stating that petitioners did not demonstrate
“that [the Old Republic bulletins] had even been sent to lawyers in West Virginia.” One is
hard-pressed to imagine why Old Republic would exclude its West Virginia agents from
receiving information sent to agents in other states; as noted supra, there is no state law,
case, or regulation that makes West Virginia real estate settlement practices different in
any way from the practices in other states.
                                              7
             In summary, I believe that the petitioners’ evidence was sufficient to

withstand summary judgment, that their expert should have been permitted to testify, and

that a jury should have been entrusted with the responsibility to determine liability and

damages in this unfortunate case. Accordingly, I dissent. I am authorized to state that

Justice Hutchison joins in this dissenting opinion.




                                             8